Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 1 of

  
  

y

 

 

DEC | 3 2018

RY 1, CLERK
Gurl

 

 

UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF WEST VIRGINIA

f

 

 

 

ROR
C

 

 

Souther?

Briac Christian (fhesander H#360643Y¥

 

 

 

 

 

 

(Enter above the full name of the plaintiff (Inmate Reg. # of each Plaintiff)
or plaintiffs in this action).

VERSUS CIVIL ACTION NO,_2:18-cv-1516
(Number to be assigned by Court)

South Control Regional Jay {

 

 

 

(Enter above the full name of the defendant
or defendants in this action)

COMPLAINT

I. Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same
facts involved in this action or otherwise relating to your imprisonment?

Yes No _x
Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 2 of 9 PagelID #: 5

B. If your answer to A is yes, describe each lawsuit in the space below. (If there
is more than one lawsuit, describe the additional lawsuits on another piece of
paper, using the same outline).

1. Parties to this previous lawsuit:

Plaintiffs: Al /; G
; 7 ]

 

 

Defendants: Al Ht Y
am

 

 

2. Court (if federal court, name the district; if state court, name the

county); “ Jy

 

3. Docket Number: Li

 

 

f
4. Name of judge to whom case was assigned:
/
5. Disposition (for example: Was the case dismissed? Was it appealed?

Is it still pending?

Ml

 

6. Approximate date of filing lawsuit: VW,

7. Approximate date of disposition: | MW, Cf
II.

Il.

Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 3 of 9 PagelD #: 6

Place of Present Confinement: SO oth (oatral Kegional ai |

A. Is there a prisoner grievance procedure in this institution?
Yes _ y _ No
B. Did you present the facts relating to your complaint in the state prisoner

grievance procedure?
yes X No
C. If you answer is YES:
1. What steps did you take? Fi lel C. Grievance | Call ecl
| PRE, Wrote PR EQ, Had El l4caf fos,
2. What was the result? Sen} /+ Pasne to tal K te
me and nething wos clone abet this becouse T Jost

wosch d the. fe der thet ossaul tec me ESSealt arcther | eynedte en
D. If your answer is NO, explain why not: (Yofs eg

Parties
(In item A below, place your name and inmate registration number in the first blank

and place your present address in the second blank. Do the same for additional
plaintiffs, if any.)

A. Name of Plaintiff: * Prion Christen Clevandee *30uy 34
Aaaress: SC RS, loot Centre Way, Chucledon, LOV 2S309

B. Additional Plaintiff(s) and Address(es):

 

 

 

 
Case 2:18-cv-01516 Document 2. Filed 12/13/18 Page 4 of 9 PagelD #: 7

at

(In item C below, place the full name of the defendant in the first blank, his/her
official position in the second blank, and his/her place of employment in the third
blank. Use item D for the names, positions, and places of employment of any
additional defendants.)

C. Defendant: C/o Slone
/ 0

is employed as: or reeti ons O EY, bey

a South Cen feal Regional Sai |
D. Additional defendants: C vere chic DS OW cers ; Kirkwood

(SEK J) fa yng (SCRY ) a atin The oypsou j
YY Jedicu| Mo bt ; wlessiea Thera hill : N “PSE
Kadee Dameren

IV. Statement of Claim

State here as briefly as possible the facts of your case. Describe how each defendant
is involved. Include also the names of other persons involved, dates and places. Do
not give any legal arguments or cite any cases or statutes. If you intend to allege a
number of related claims, set forth each claim in a separate paragraph. (Use as much
space as you need. Attach extra sheets if necessary.)

On 9: Z of Z2o0lk ; bedwe wry ~the approx. hours (i F G. OO fp Ae
an cf 10:36 t Ma, Lt wos tebe ud te hve 10 Phen Coenppfe ran fo melical
Moff for manths * dession. Thernhill Ghp vet being deaied health cace) Grd was
G_vittion of physic & L, and Sseyuol ahuse [iniSeaas bact by itett
LL wed Aauriert theo pitied and! thizz: nett ducing cet pass [ LB -5) aad upon artivel

J J t 7 /

te bevking ri I inks mv el tfo QWoain 8 love. of this, ancl he began ENGenHirrg
Me os Teseat down to one hace. He kept insihing that T ene ying.
& Persed thot Aas @. Chriaic. Core. i bess, which being Graves bisecse
(Fhyeoi d condition) and Vhese are syntims oP the diseese. OfGeee SJoay

then FeLi A dook me inde Vey back Chan 1715, room 1 beoking cad
Assaulkd me Physice My. Hethen hed ofler Koicena come ints fhe

eee?
Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 5 of 9 PagelD #: 8

lt

IV. Statement of Claim (continued): |

bark roomy while he assaulted me, (C/o Kirkuscod wos eae of mony
Peers that came) OFFice — Sloan choked me, punchecl me GS well as
rammed my heacl into the wall numeraus times as he wos yelling

" toke wesc Fucking efYdes off" Twos having che st eins StI (during

al Esthis and_he kept telling me T dos ying. He had me spraye
whihe he continued to chase end assent t me. He theo rippecl
my clothes off my Persen, and) as T wos 07 the floor, st resist ng,
be shed th the fice "spade bis lek unceresear off his oss |”

Of thet time Of lirkevond Snoteheel E my underwear olf my

Perse, ORPESIAG ma geaitel Arn and geaitels de He esple | Ww Yacoun.
V. Relief
CO tinued! ap

SEE 3 23 Hed
State briefly exactly what you want the court to do for you. Make no legal arguments. het
Cite no cases or statutes. (ets

TZ would like Cfo Sloan to be relieved of his

duties as A loereebions Of biter, and_an WO VESH get uy
Yocted on Shis Stluotsn as well at Yle medien /
Stef (specilien lly - \exs eo. theca ill) tor deci lection

of dutics, becouse if medical stafP would have dane
thee {abs correct ly, this 1SS we sealed Never Armee
dome abet To weuld also like to he compentetecl

for ‘the physiced, Sexwel, and merital abuse Cause of

Ay the sdf af this Paoils ty (Se@d) and an invethoaten
launched on the Way this Peedi ty 1S operated,

5

 

 
Case 2:18-cv-01516 Document2 Filed 12/13/18 Page 6 of 9 PagelD #. 9

ae

oe
i; ( have Copies G revere
) gi steatly ¢

 
Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 7 of 9 PagelD #: 10

&

a Sef “mest “ot Claim Confinued: P4- a

A urst Ka dee Damer on fefased to ave me my groves
discay mnedicine Which started oF £ Fase events. NMuree
Vake lo had jst ints cme me thed my Neds were
AVEé icdle. When spike te her le alse hl me haf
. Che co ef Al Gig, io fermeHon fo Narse Kaclee, tuad! ot if

this Sieben happ-ere Y hich start. lL trim me not
recieving my Meds. | a |

On |! D §/s0/8, 2 was clened my meds luvin g mid -
day mek poss by fhe same Nurse Kadee Domert 1. ho.
Jud Me. they (my meds) weren here ) but L fedpede 0 them
1 Hhe Mornin } vnedd POs , AS well as the évens aa medk
pass,So ib is impasibie to net have heel them af mid-
day medica! poss. I sprke wth avuther nurce of
evening me f Pass and She stated te me thot Sherr.
ad wo LEAKE for vy. fo oO of ave Shem beiaise Phe
Oe re ave lable. LT ws Scare 0 to Wo ke & complaint
About 1+ Deause last tire T did, Twas assacul td
Sexual cured physieally by, staff A spe they sh
ha ve fhe pneicead at the bok na Camera Se Fay cen
See “hoe. beyinai 1G of thie ascaulh beonwe T. mide oa
Comp Iai ar GS Seon tt TF was able and ow hen ~~ gira Sure
fhe video Comer. iO beak? ng. ca oul Vic beagrvel lable of t/
— ps welf asthe aude jin Ke back Chong ing Poem where

the asaulh continaed, “~

~

 
Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 8 of 9 PagelD #: 11

V. Relief (continued)):
T beheve if on iowestigation tok place, Fhey
7 uneover the Same thin 4e6 LI am ohhiai du ,
TFT woul (da ale fike \occceg Thecahl fe heved/ ay her
Dosrhon GS Wwe rfl as klucse Kockee Dameran due te them

ned peckurming: there clufies of the Aussing Sol

VIL. Counsel

A. If someone other than a lawyer is assisting you in preparing this case, state the

person’s name: J,
/

Fy

B. Have you made any effort to contact a private lawyer to determine if he or she
would represent you in this civil action?

va Xe
If so, state the name(s) and address(es) of each lawyer contacted:

Duk -lanks

Canree Law bff ice L ¢. (34) 3 J7- 3800

105 Caja; tel St. , Ste B°°, Chacleson, VNV,2S36)

If not, state your reasons:

 

 

C. Have you previously had a lawyer representing you in a civil action in this

court?
Yes _ No x __
Case 2:18-cv-01516 Document 2 Filed 12/13/18 Page 9 of 9 PageID #: 12

If so, state the lawyer’s name and address:

MG
/

 

Signed this / y * day of (eeom be, 2016.
f {+h
fp Ube (! pagel z

  

 

 

 

Signature of Plaintiff or Plaintiffs

I declare under penalty of perjury that the foregoing is true and correct.

Executed on (ecole, / t, SO f C

(Date)

 

Scans of Movant/Pl fntitt”

 

Signature of Attorney
(if any)
